OPINION OF THE COURT
KORNBLUM, J.
Herman Cohen appealed from judgment entered by the County Court, Dade County, Florida, disallowing recovery of expenses for repairing Appellee’s damaged water pipe.
Appellant was the owner of a condominium unit adjoining Appellee’s apartment, also a condominium owner. A damaged water pipe contained within the walls of the adjoining apartment caused water to leak into Appellant’s apartment resulting in harm to his property. *136After unsuccessfully attempting to communicate with Appellee, Appellant hired a plumber and made the necessary repairs of what was later stipulated to be Appellee’s faulty pipe. Appellant now seeks recovery on the basis of unjust enrichment.
The facts and circumstances of this case do not justify recovery by Appellant under an unjust enrichment theory. Where unjust enrichment is asserted, a party is liable for services rendered only when the services were performed under circumstances in which it was understood and intended that compensation be paid. Tobin and Tobin Insurance Agency, Inc. v Zeskind, 315 So.2d 518 (Fla. 3d DCA 1975) or when he requests the other party to perform the services or knowingly and voluntarily accepts their benefits. Nursing Care Services v dobos, 380 So.2d 516 (Fla 4th DCA 1980). Here, it is undisputed that Appellee did not request repair of the leading pipe. Although Appellee may technically derive a benefit from the reparation of the damaged pipe, it cannot be construed as a benefit in a legal context. A benefit for unjust enrichment purposes must be ascertained knowingly and voluntarily, neither of which is manifested in this case. Moreover, it cannot be said that Appellee knowingly and voluntarily accepted the benefits of the work since he lacked the knowledge that work was performed until after the pipe was repaired.
Accordingly, the County Court’s decision is AFFIRMED.